Citation Nr: 1115850	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was afforded a Board hearing, held by the undersigned, in February 2011.  A copy of the hearing transcript has been associated with the record.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's November 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.



CONCLUSIONS OF LAW

1.  The RO's November 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2005 rating decision; thus, the claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that new and material evidence has been received to reopen the Veteran's claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  As such, any deficiency with regard to VCAA for this issue is harmless and non-prejudicial.  

II.  New and Material Evidence

In a November 2005 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder, as the evidence failed to show that spinal anesthesia during service, or an in-service injury at sea, was the cause of any current back disorder.  The Veteran did not appeal this determination.  Therefore, the RO's November 2005 rating decision is final.  38 U.S.C.A. § 7105.  Subsequently, in a May 2007 decision, the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran's claim was denied because the Veteran's record lacked evidence to demonstrate that the Veteran's current, chronic back disability was etiologically-related to his period of active service.    

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  As stated, at the time of the prior denial, the Veteran's record did not contain a diagnosis of a back disorder etiologically-related to service.  The November 2005 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of additional VA outpatient treatment reports, an additional VA examination dated September 2008, private treatment reports, a private etiological opinion dated September 2009, and the Veteran's February 2011 Board hearing testimony.  

A VA examination report, dated September 17, 2008, diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The Veteran reported that, during service, he injured his lumbar spine in April 1987 after falling onboard his vessel during a storm which caused large swells.  The examiner further noted that the Veteran was diagnosed with lumbar strain in May 1987, and that he complained of recurrent back pain during an examination in 1988.  The Veteran reported that his back symptoms have existed since separation.

Ultimately, the examiner opined that, due to lack of continuity of care, she was unable to relate a back injury from 1987 to any current back disorder.  Because there were no records of treatment from 1988 to 2005, it was determined that lumbar disease was not due to or a result of the 1987 injury.  See VA examination report, September 2008.

A private medical opinion, authored in September 2009, noted that the Veteran was under his care for lumbar degenerative disease and stenosis, which required multilevel decompression and fusion.  The provider stated that clinical notes from May 1987, at which time the Veteran was treated for a low back injury, were reviewed.  The provider pointed out that similar injuries, like the one sustained by the Veteran during service, could lead to future symptoms associated with advanced degenerative disease.  The provider opined that the Veteran's current condition may well have been at least as likely as not somewhat connected to the Veteran's ongoing back difficulties.  The provider was unable to say whether the Veteran would have required intervention regarding his degenerative condition without the in-service injury.

During a Board hearing, held in February 2011, the Veteran testified that he had back pain approximately once per week upon separation from service, and that it gradually became worse until his condition required surgical intervention.  The Veteran also noted that the VA examiner was a physician's assistant, while the private medical opinion was authored by a spinal surgeon.  The Veteran also provided an alternate theory of causality, maintain that his service-connected knee disability, which led to an altered gait, may have caused or aggravated his current back disorder.  See Transcript, pp. 8, 15, 16.

Here, the September 2009 private report contains competent evidence that cures the prior evidentiary defect.  Specifically, the Veteran's record now contains a current diagnosis of a chronic low back disorder, degenerative disc disease, which has been linked to service by competent medical evidence.  This evidence, along with service treatment records demonstrating complaints of back pain beginning in 1987, coupled with the Veteran's Board hearing testimony, serves to raise a reasonable possibility of substantiating his claim for entitlement to service connection for a low back disorder.  Therefore, new and material evidence has been received since the RO's November 2005 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).  

However, in light of the equivocal nature of the positive opinion of record (private opinion dated September 15, 2009), in which the opinion contained phrases such as "could lead to," "may well have," and "somewhat connected," in addition to an incomplete VA examination report of September 2008, which did not address the Veteran's lay statements with regard to continuity of symptomatology, as well as the Veteran's alternate theory of entitlement as set forth above, the Board finds that additional development of this issue is in order and will be discussed further in the Remand section of this decision.





ORDER

The application to reopen the claim of service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is granted.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, his claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disabilities, must be remanded for further development.  

Here, the Veteran has demonstrated a current diagnosis for a low back disorder.  Further, a private opinion of record linked, albeit equivocally, the Veteran's current diagnosis to his period of active service.  That opinion, however, is in contrast with the September 2008 VA examination report.  In reaching that determination, the VA examiner failed to incorporate the Veteran's report of a continuity of symptomatology since service within the context of his rationale.  Rather, the examiner simply opined that, since the Veteran did not report for back treatment from 1988 to 2005, any current disorder was not related to an inservice accident.    See VA examination report, September 2008.  Finally, the Board notes that, during the Veteran's Board hearing, an alternate theory of causation was proposed, in which the Veteran's service-connected bilateral knee disabilities may have caused or aggravated the Veteran's lumbar spine disorder. 

Here, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the September 2008 VA examination results, the lack of a comprehensive etiological opinion linking a current diagnosis to an inservice accident, or to his service-connected knee disability, as well as the Veteran's Board hearing testimony, the Veteran's claim for service connection should be remanded for an addendum VA opinion, or an examination if necessary, to determine whether a current diagnosis of a low back disorder is etiologically-related to service.  

Finally, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  With respect to the Veteran's service connection claim, the Veteran should be provided secondary service connection VCAA notice, based on the alternate theory that his claimed low back disorder is secondary to service-connected bilateral knee disabilities, as this has not been provided to date with regard to this claim.  Because the December 2006 VCAA letter only addressed direct service connection, additional notice as to the criteria necessary to establish entitlement to service connection on a secondary basis should be sent to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA secondary service connection notice for his service connection claim.

2.  Obtain an addendum VA opinion to the September 2008 VA examination, or, if necessary, schedule an additional VA orthopedic examination, so as to determine whether the Veteran's current diagnosis of lumbar spine degenerative disc disease is etiologically-related to his period of active service, to include as secondary to his service-connected disabilities of the bilateral knees.  

After a review of the claims folder, to include service treatment records indicating treatment for low back pain following an inservice accident in 1987, VA outpatient treatment reports, private medical reports, VA examination reports, the private opinion of September 2009, and the Veteran's February 2011 Board hearing testimony, the examiner should address the following:

a) Whether it is at least as likely as not that a current low back disorder had its onset during active service.  

b) Whether it is at least as likely as not that a current low back disorder is proximately due to a currently service-connected disability, to include bilateral knee disabilities.

c) Whether it is at least as likely as not that a current low back disorder is/was aggravated as a result of a currently service-connected disability, to include bilateral knee disabilities. 

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


